


109 HRES 813 IH: Honoring Reverend John Deron Johnson,

U.S. House of Representatives
2006-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 813
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2006
			Ms. Waters submitted
			 the following resolution; which was referred to the
			 Committee on Government
			 Reform
		
		RESOLUTION
		Honoring Reverend John Deron Johnson,
		  pastor of Phillips Temple Christian Methodist Episcopal Church in Los Angeles,
		  California, for his long history of work, commitment, and love for the Church
		  and the South Los Angeles community, and extending the appreciation of the
		  House of Representatives on the occasion of the Anniversary Celebration held in
		  his honor.
	
	
		Whereas Rev. John Deron Johnson is a native of Mobile,
			 Alabama, and has been in the ministry since April 24, 1986;
		Whereas Rev. Johnson began his preaching career at Taylor
			 Chapel, C.M.E. Church in Prichard, Alabama;
		Whereas Rev. Johnson has an extensive pastoral career that
			 includes Hopewell C.M.E. Church, Pineapple, Alabama; Wesley Chapel C.M.E.
			 Church, Century, Florida; Carter Temple C.M.E. Church (as Assistant Pastor to
			 Rev. Henry Williamson, Sr.), Chicago, Illinois; St. Luke C.M.E. Church,
			 Champaign, Illinois; and Scruggs Memorial C.M.E. Church, St. Louis,
			 Missouri;
		Whereas in August 2002, Rev. Johnson became the pastor of
			 Phillips Temple C.M.E. Church in Los Angeles, California;
		Whereas Rev. Johnson graduated from the Mobile County
			 Public School system in Alabama and earned his Bachelor of Science degree with
			 a major in psychology from Spring Hill College in Mobile, Alabama;
		Whereas Rev. Johnson received a Master of Divinity degree
			 from Garrett-Evangelical Theological Seminary at Northwestern
			 University;
		Whereas Rev. Johnson served on the board of trustees, and
			 was a member, of the National Association of Black Seminarians during his
			 tenure at Garrett-Evangelical;
		Whereas at Carter Temple, Rev. Johnson was involved in a
			 special ministry to the youth in the community called Project Image, which was
			 designed to provide positive role models for young African-American men;
		Whereas Rev. Johnson continued his youth ministry while in
			 Champaign, Illinois, where he also developed a strong Men and Women’s Group
			 ministry;
		Whereas Rev. Johnson led a very successful youth ministry
			 at Scruggs Memorial C.M.E. Church, for which he received a grant to provide
			 child abuse awareness education in selected St. Louis public schools, and this
			 program continued by providing individual and family counseling to abused and
			 neglected children in the East St. Louis area;
		Whereas in St. Louis, Rev. Johnson served in the community
			 on various boards and auxiliaries, further exemplifying his commitment to the
			 community;
		Whereas at Phillips Temple C.M.E. Church, Rev. Johnson is
			 an active leader in the feeding ministry, which distributes food to 300
			 families each week, the English as a Second Language program,
			 and the Sober Living Counseling program;
		Whereas Rev. Johnson recently organized the
			 Palmdale/Antelope Valley Mission and was recently elected to the Central
			 Alameda Neighborhood Council Stakeholder-Faith Based
			 Institution/Organization;
		Whereas Rev. Johnson has a wife, Mrs. Kimberly
			 Calvert-Johnson, and a son, Ryan; and
		Whereas Rev. Johnson is a member of Alpha Phi Alpha
			 Fraternity, Inc., a historic Greek letter organization noted for outstanding
			 community service, and has received the Outstanding Young Men of
			 America award: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)honors Reverend John Deron Johnson, pastor
			 of Phillips Temple Christian Methodist Episcopal Church in Los Angeles,
			 California, for his long history of hard work;
			(2)recognizes the love and commitment that he
			 has shown the Church and the South Los Angeles community; and
			(3)extends its appreciation to him on the
			 occasion of the Anniversary Celebration held in his honor.
			
